Citation Nr: 0519206	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for nonunion of fracture of the right carponavicular.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO, in relevant part, granted 
service connection for nonunion of fracture of the right 
carponavicular and assigned a 10 percent evaluation, 
effective September 26, 2001; granted service connection for 
bilateral pes planus and assigned a 10 percent evaluation, 
effective September 26, 2001; and denied service connection 
for a bilateral hip disorder.  The veteran timely perfected 
an appeal of these determinations to the Board.  

In a November 2003 rating decision, the RO, in relevant part, 
increased the rating for the veteran's bilateral pes planus 
to 50 percent, effective September 26, 2001.  Because the 
veteran is currently assigned the maximum schedular 
evaluation under Diagnostic Code 5278, which was the goal of 
his disagreement with the RO's previous action, there is no 
"case or controversy" with respect to this issue for which 
the Board must render a decision.  See Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990).  Compare AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (where an increased rating results in less 
than the maximum rating assignable, it is presumed that 
claimant seeks a higher rating, unless contrary intent is 
clearly expressed).

In addition, in a June 2004 rating decision, the RO granted 
service connection for a bilateral hip disorder.  To date, 
the veteran has not expressed disagreement with either the 
rating assigned or the effective date.  Thus, the issue is no 
longer before the Board.  

In light of the above, the only issue before the Board is as 
listed on the title page.


FINDING OF FACT

Since September 26, 2001, the veteran's nonunion of fracture 
of the right carponavicular has been manifested by impairment 
that results in recurrent pain, functional loss, and slight 
overall limitation of motion of the wrist; however, even when 
pain is considered, the veteran's right wrist disability is 
not shown to result in functional loss consistent with or 
comparable to favorable ankylosis of the wrist in 20 to 30 
degrees of dorsiflexion, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for nonunion of fracture of the right carponavicular have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5214, 5215 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed July 2002 rating decision, December 2002 
statement of the case, and August 2004 and March 2005 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a November 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records, including medical and employment 
records, but that he must adequately identify the records so 
that VA could request them on his behalf.  VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claim.  Lastly, VA informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the November 2002 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claim in December 2002, August 2004, and March 2005.  In 
addition, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's nonunion of fracture of the right 
carponavicular has been evaluated as 10 percent disabling 
under Diagnostic Code 5215, 38 C.F.R. § 4.71a (2004).  This 
is the maximum benefit allowed under this diagnostic code.

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5215, his 
nonunion of fracture of the right carponavicular must be 
rated by analogy under another diagnostic code in order to 
determine whether the higher initial rating sought on appeal 
should be granted.  Therefore, the Board next turns to the 
appropriateness of evaluating the veteran's disability under 
another diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2004); see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of Diagnostic 
Code should be upheld so long as it is supported by an 
explanation and evidence).

With respect to Diagnostic Code 5214, the Board notes that 
neither April 2002 nor January 2004 VA examination report 
reflects that the veteran has ankylosis of the right wrist.  
Thus, a higher rating is not warranted under this diagnostic 
code.

The Board notes that the January 2004 VA examination report 
contains an error in its reporting of the veteran's range of 
motion of the right wrist.  The range of motion was reported 
as follows: dorsiflexion was 40/60, plantar flexion was 
reduced to 150/80, radial deviation was 10/20, and ulnar 
deviation was 20/30.  In this regard, the Board observes that 
normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  Plate 
I, 38 C.F.R. § 4.71 (2004).  

Initially, the Board observes that the examination report's 
use of the term "plantar" is synonymous with the term 
"palmar" as they both represent downward flexion of the 
joint.  Thus, the Board finds no error in this regard.  
Likewise, the Board observes that an April 2002 VA 
examination report's use of the term "volar" also indicates 
palmar flexion.  

The Board next turns to the finding of plantar flexion being 
reduced to 150/80.  In this regard, the Board observes that 
the report simply contains a typographical error.  The Board 
does not find this typographical error to be of significance, 
particularly in light of the context of the finding, and the 
report as a whole, showing that the veteran has motion of the 
wrist, including plantar/palmar flexion, albeit limited.  
Indeed, the examiner stated that plantar flexion was reduced, 
not absent.  Further, the April 2002 VA examination report 
reflects 10 degrees of palmar flexion.

Moreover, the Board does not find the January 2004 VA 
examination report to be ambiguous for rating purposes, and 
thus a remand for clarification is not required.  It is 
clear, whatever the actual range of palmar flexion, that 
flexion was not absent or limited in line with the forearm, 
i.e. 0 degrees (criteria for a 10 percent evaluation under 
Diagnostic Code 5215).  It is also clear, despite the error, 
that the veteran does not have ankylosis of the right wrist.  

In addition, the Board notes the veteran's symptoms of 
recurrent wrist pain and the finding of slight weakness of 
the wrist in the January 2004 VA examination report.  
However, given that the range of motion findings fail to meet 
the requirements for a compensable evaluation under 
Diagnostic Code 5215, a rating in excess of 10 percent is not 
appropriate.  See 38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's nonunion of fracture of the 
right carponavicular.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.  Accordingly, the preponderance of the evidence is 
against a finding for an initial disability rating in excess 
of 10 percent for nonunion of fracture of the right 
carponavicular.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Furthermore, the Board has considered whether the veteran's 
right wrist disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's nonunion of fracture of the right 
carponavicular.


ORDER

An initial disability rating in excess of 10 percent for 
nonunion of fracture of the right carponavicular is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


